MISCELLANEOUS COMMUNICATION 
RE: Non-Compliant Amendment or Abandonment

Applicant filed a response with a Request for Continued Examination on 12/07/2021 (a Tuesday), which was the 6 month date from the mailing of the Final Rejection on 06/07/2021.

MPEP 711.02(a) explains that 'abandonment may result from a situation where Applicant's reply is within the period for reply but is not fully responsive to the Office Action' and MPEP 711.02(b)(G) explains that 'when a reply to a final Office action is outstanding, an application may become abandoned if an RCE is filed without a timely submission that meets the reply requirements of 37 CFR 1.111. The filing of an improper RCE will not operate to toll the running of any time period set in the previous Office action for reply to avoid abandonment of the application. See MPEP 706.07(h), subsection VI.

MPEP 706.07(h), subsection VI "Not Fully Response Submission" explains "If reply to a final Office action is outstanding and the submission is not fully responsive to the final Office Action, then it must be a bona fide attempt to provide a complete reply to the final Office action in order for the RCE to toll the period for reply.

It is noted that Examiner noted in the Final Rejection mailed 06/07/2021, at Item 3, that new language was not underlined as required by 37 CFR 1.121(c)(2) but the Examiner treated the claims anyway instead of mailing a notice of non-compliant amendment.

The response, filed 12/07/2021, is non-compliant for the following reasons: 
1) the amendments to the claim are not legible (it appears that a color was used on the amended text that is now grayscale and illegible) 
2) the claims do not comply with 37 CFR 1.75 (h) “the claim or claims must commence on a separate physical sheet or electronic page. Any sheet including a claim or portion of a claim may not contain any other parts of the application or other material”. In the instant case, the “Remarks/Arguments” begin at the bottom of the claim set (on page 5). 
3) MPEP 804.I.B.1. explains that a complete response to a nonstatutory double patenting (NSDP) rejection is either a reply by applicant showing that the claims subject to the rejection are patentably distinct from the reference claims or the filing of a terminal disclaimer in accordance with 37 CFR 1.321. Such a response is required even when the nonstatutory double patenting rejection is provisional. Replies with an omission should be treated as provided in MPEP 714.03.
In view of the above, the response filed 12/07/2021 is not fully responsive.

As such, receipt is acknowledged of a request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) and a submission, filed on 12/07/2021. The submission, however, is not fully responsive to the prior Office action because of the reasons explained above. 
Since the submission appears to be a bona fide attempt to provide a complete reply to the prior Office action, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this letter to submit a complete reply. This shortened statutory period for reply supersedes the time period set in the prior Office action. This time period may be extended pursuant to 37 CFR 1.136(a). In no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA M MOORE whose telephone number is (571)272-8502. The examiner can normally be reached M-F 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDRA M MOORE
Primary Examiner
Art Unit 1738



/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1738